Exhibit 10.1
 
AMENDMENT AND EXCHANGE AGREEMENT
 
This Amendment and Exchange Agreement (the “Agreement”), dated as of [__], 2013,
is entered into by and among Spherix Incorporated, a Delaware corporation (the
“Company”), and the holder identified on the signature page hereto (“Holder”).
 
R E C I T A L S
 
A.           On November 1, 2013 the Company filed with the Secretary of State
of Delaware a Certificate of Designations, Preferences and Rights of the Series
F Convertible Preferred Stock (the “Existing Certificate of Designations”).
 
B.           On November 6, 2013 the Company issued, among other things, shares
of Series F Convertible Preferred Stock (the “Existing Preferred Shares”, and
such Existing Preferred Shares held by the Holder as of the date hereof, the
“Holder Existing Preferred Shares”), convertible into the Company’s common
stock, $0.0001 par value per share (the “Common Stock”, and such Existing
Preferred Shares, as converted, the “Existing Conversion Shares” and such Holder
Existing Preferred Shares, as converted, the “Holder Existing Conversion
Shares”) in connection with the private placement of the Company’s securities
pursuant to a Subscription Agreement dated as of November 6, 2013 (the “Existing
Subscription Agreement”) to the Holder and certain other stockholders signatory
thereto.  Capitalized terms not defined herein shall have the meanings set forth
in the Existing Subscription Agreement as amended hereby.
 
C.           The Company and the Holder desire to enter into this Agreement,
pursuant to which, among other things the Company and the Holder shall exchange
the Holder Existing Preferred Shares on a one-to-one basis for shares of Series
F-1 Preferred Stock of the Company (the “Series F-1 Preferred Stock”, and the
Series F-1 Preferred Stock to be issued to the Holder, the “Holder Exchanged
Preferred Shares”) to be established pursuant to a Certificate of Designations,
Preferences and Rights of the Series F-1 Convertible Preferred Stock in the form
attached hereto as Exhibit A (the “New Certificate of Designations”).
 
E.           In connection with the transactions contemplated hereby, each of
the holders of Existing Preferred Shares as of the date hereof other than the
Holder (the “Other Holders”) are being offered the opportunity to execute
agreements identical to this Agreement (other than proportional changes in the
numbers reflecting the different (i) number of Existing Preferred Shares held by
each Other Holder and (ii) number of shares of Series F-1 Preferred Stock to be
issued to each other Holder in the exchanges contemplated thereby (the “Other
Agreements”, and together with this Agreement, the “Agreements”).
 
G.           The Holder Existing Preferred Shares will be exchanged for
Exchanged Preferred Shares in an exchange made in reliance upon the exemption
from registration provided by Section 3(a)(9) of the Securities Act.
 
A G R E E M E N T
 
1. Exchange. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 5 and 6 below, on the Closing Date (as defined below) the Holder
shall, and the Company shall, pursuant to Section 3(a)(9) of the Securities Act,
exchange the Holder Existing Preferred Shares for the Holder Exchanged Preferred
Shares (the “Exchange”).  On or prior to the Closing (as defined below), the
following transactions shall occur:
 
1.1 Filing of New Certificate of Designations.  As soon as practicable following
the date hereof (or such other time as agreed by the parties hereto), the
Company shall file the New Certificate of Designations with the Secretary of
State of the State of Delaware.
 
1.2 Delivery.  In exchange for the Holder Existing Preferred Shares, the Company
shall deliver or cause to be delivered to the Holder the certificate evidencing
Holder Exchanged Preferred Shares bearing the same restrictive legends as
currently set forth on the certificate evidencing the Holder Existing Preferred
Shares.  The Holder shall deliver or cause to be delivered to the Company (or
its designee) the certificate evidencing the Holder Existing Preferred Shares as
soon as commercially practicable following the Closing (as defined below).  As
of the Closing Date, all of the Holder’s rights under the Holder Existing
Preferred Shares shall be extinguished.

 
-1-

--------------------------------------------------------------------------------

 
 
1.3 Other Documents.  The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.
 
1.4 No Additional Consideration.  The parties acknowledge and agree that the
Holder Exchanged Preferred Shares shall be issued to the Holder in exchange for
the Holder Existing Preferred Shares, in each case, without the payment of any
additional consideration.
 
1.5 Closing.  Upon confirmation that the conditions to closing specified in this
Agreement have been satisfied or duly waived by the Holder or the Company, as
applicable, prior to the Termination Date (as defined below) the closing of the
Exchange as it specifically relates to the Holder (the “Closing”) shall occur on
such date and at such location as is mutually acceptable to the Holder and the
Company (the “Closing Date”).  The Company and the Holder acknowledge that the
Company may conduct additional subsequent Closings with regards to the Other
Holders.
 
2. AMENDMENTS TO TRANSACTION DOCUMENTS.
 
2.1 Ratifications.  Except as otherwise expressly provided herein, the Existing
Subscription Agreement and the related Registration Rights Agreement (the
“Registration Rights Agreement” and, collectively with the Existing Subscription
Agreement, the “Transaction Documents”), is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Closing Date and solely as it pertains to the Holder: (i)
all references in the Existing Subscription Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Existing Subscription Agreement shall mean the Existing Subscription Agreement,
as amended, and as further amended by this Agreement, and (ii) all references in
the Registration Rights Agreement, to the “Subscription Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Subscription
Agreement shall mean the Existing Subscription Agreement as amended by this
Agreement.
 
2.2 Amendments to Transaction Documents.  On and after the Closing Date, as it
pertains solely to the Holder, each of the Transaction Documents are hereby
amended as follows:
 
(a) The defined terms “Preferred Shares” and “Series F Preferred Stock” is
hereby amended and restated as “Exchanged Preferred Shares (as defined in the
Amendment and Exchange Agreements)”.
 
(b) The defined term “Series F Certificate of Designation” is hereby amended and
restated as “New Certificate of Designation (as defined in the Amendment and
Exchange Agreement)”.
 
(c) The defined term “Amendment and Exchange Agreements” shall mean “those
certain Amendment and Exchange Agreements, each by and between the Company and
each Stockholder”.
 
3. REPRESENTATIONS AND WARRANTIES.
 
3.1 Holder Bring Down.  (a) The Holder hereby makes the representations and
warranties as to itself only as set forth in Section 3 of the Subscription
Agreement (as amended hereby) as if such representations and warranties were
made as of the date hereof and set forth in their entirety in this Agreement,
mutatis mutandis.

 
-2-

--------------------------------------------------------------------------------

 
 
(b) Additionally, the Holder represents and warrants that Holder (i) owns the
Holder Existing Preferred Shares free and clear of all any and all liens,
claims, encumbrances, preemptive rights, right of first refusal and adverse
interests of any kind; (ii) Holder has the requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and otherwise to carry out Holder’s obligations hereunder and no consent,
approval or agreement of any individual or entity is required to be obtained by
the Holder in connection with the execution and performance by the Holder of
this Agreement or the execution and performance by the Holder of any agreements,
instruments or other obligations entered into in connection with this Agreement;
(iii) there is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Holder’s knowledge, threatened against the
Holder or any of Holder’s properties and there is no judgment, decree or order
against the Holder that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement; (iv) there are no material claims,
actions, suits, proceedings, inquiries, labor disputes or investigations pending
or, to the Holder’s knowledge, threatened against the Holder or any of its
assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation and no bankruptcy, receivership or debtor relief
proceedings are pending or, to the Holder’s knowledge, threatened against the
Holder; and (v) Holder is an “accredited investor,” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended, and the Purchaser is able to bear the economic risk of an investment in
the Holder Exchanged Preferred Shares.
 
3.2 Company Bring Down.  The Company hereby makes the representations and
warranties to the Holder as set forth in Section 4 of the Subscription Agreement
(as amended hereby) as if such representations and warranties were made as of
the date hereof  and set forth in their entirety in this Amendment, mutatis
mutandis.
 
4. Covenants.
 
4.1 Reasonable Best Efforts.  The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.  The Holder shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 5 of this Agreement.
 
4.2 Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
the first Closing of the transactions contemplated by this Agreement, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Agreements in the form required by
the Securities Exchange Act of 1934, as amended and attaching all the material
agreements (including, without limitation, this Agreement and the form of the
New Certificate of Designations) (including all attachments, the “8-K
Filing”).  From and after the issuance of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to the Holder
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement.
 
4.3 Holding Period.  For the purposes of Rule 144, the Company acknowledges that
the holding period of the Holder Exchanged Preferred Shares (and the shares of
Common Stock issuable upon conversion of the Holder Exchanged Preferred Shares)
may be tacked onto the holding period of the Holder Existing Preferred Shares,
and the Company agrees not to take a position contrary to this Section 4.4.
 
5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.


The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:
 
5.1 The Holder shall have duly executed this Agreement and delivered the same to
the Company.

 
-3-

--------------------------------------------------------------------------------

 
 
5.2 The Holder shall have delivered to the Company the certificates representing
the Holder Existing Preferred Shares.
 
5.3 The representations and warranties of the Holder contained herein shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Holder shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Holder at or prior to the Closing Date.
 
6. CONDITIONS TO HOLDER’S OBLIGATIONS HEREUNDER.


The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder’s
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
6.1 The Company shall have duly executed and delivered this Agreement to the
Holder.
 
6.2 The Company shall have filed the New Certificate of Designations with the
Secretary of State of the State of Delaware and delivered a certified copy of
the New Certificate of Designations as certified by the Secretary of State of
the State of Delaware to the Holder.
 
6.3 The Company shall have duly executed and delivered to the Holder the Holder
Exchanged Preferred Shares in such amounts as described below the Holder’s name
on the signature page of the Holder.
 
6.4 Each and every representation and warranty of the Company contained herein
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
6.5 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the Exchange, including without
limitation, those required by the principal market in which the Common Stock of
the Company is trading on the Closing Date.
 
6.6 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Agreements.
 
6.7 The Company shall have delivered to the Holder such other documents relating
to the transactions contemplated by this Agreement as the Holder or its counsel
may reasonably request.
 
7. TERMINATION.
 
The offer by the Company to exchange the Holder Existing Preferred Shares for
the  Holder Exchanged Preferred Shares shall terminate on December 13, 2013.
 
8. MISCELLANEOUS.
 
8.1 Miscellaneous Provisions.  Section 8 of the Existing Subscription Agreement,
as amended (as further amended hereby) is hereby incorporated by reference
herein, mutatis mutandis.

 
-4-

--------------------------------------------------------------------------------

 
 
8.2 Most Favored Nation.  The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such Person than those of the Holder and this Agreement.  If, and whenever on
or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Holder immediately following
the occurrence thereof and (ii) the terms and conditions of this Agreement and
the other Transaction Documents (other than any limitations on conversion or
exercise set forth therein) shall be, without any further action by the Holder
or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement and the related Transaction Documents shall apply to the Holder
as it was in effect immediately prior to such amendment or modification as if
such amendment or modification never occurred with respect to the Holder.  The
provisions of this Section 8.2 shall apply similarly and equally to each
Settlement Document.
 
8.3 Limited Release. Upon consummation of the Exchange on the Closing Date, the
undersigned Holder releases and discharges the Company and the Company’s heirs,
executors, administrators, successors, partners, employees, and assigns
(collectively, the “Releasees”) from all actions, cause of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands whatsoever, in law,
admiralty or equity, which against the Releasees, the Holder or its heirs,
administrators, trustees, successors and assigns ever had, now have or hereafter
can, shall or may, have for, upon, or by reason of any representation, warranty,
covenant or condition, written or oral, made by Releases to Holder in connection
with Section 4 of the Existing Certificate of Designation, whether or not known
or unknown, from the beginning of the world to the day of the date of this
Agreement.


[The remainder of the page is intentionally left blank]

 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
COMPANY:

 
 
SPHERIX INCORPORATED

 
 
By:
   

 
 
Name:

 
 
Title:

 
 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


HOLDER:


___________________________________
 
 
By:
   

 
 
Name:

 
 
Title:

 
 
Number of Exchanged Preferred Shares to be delivered to the Holder on the
Closing Date:
_________________________________